Coucr of AWsAis
  HOST 2>(ST(UCt
                                            JAmzs &t(® OoTT
                                              ^U RclcH7
                                              FILED IN
                                        1{Jt court of appeals
                                        ' HOUSTON, TEXAS
                                           JUL22 2015




&eerJ j&ssiCaICD A-2>A£- An?lortet> To IT •
  JU^o I M aJoTTR«aJG Tf^ Odo£T Wl A<-<- KoT
G*s«r 4*3> I $e AT<rr K/JotO (F A^\ltwJ4i_Cau£T — -
 (Brfc^fa^ 7SoK7£Su..m^A W IfttS CAST.

_^f^VL WfmoJT A (feft>A?5^ /asov®, IF QOG W5

   I vj£u- ^K ^     M<wm To Rl£ A f^^T

  £_AsnA I A/<- TT^aJg To o&TAiP W&
 AU-^ AaA /A;uss OF Oscv^F 1HAl I M^f
 ^> To ^ou5,oil .SFWbAfi^ ^f c^odr
                                                                             ?M^
                                                                             c
                                                                                        <-0

                                                                             a

                                                                                  -4
                                                                                       =\
                                                                             to

                                                                             8


    c~*          '»*i        **•««
                                          32
                  •^                                     r- O
    X                                     o              m i            33
                             2
 !4i
                             O          eft
                 'j~~                                                Oo
 >               tx                    >
                            O                  •J
         |       '.j                                       m
                            LU         a       0
                                                           23
^             u.            .*"•,««            0                     HTIi'
              ,-">.
                                       <n      fO   rn          C3
                                      SS!      M           "0        >
                                               0           3?        en m
-„>
                                      o
                        U
                                      ^        !P          m
             fXJ
             '--i>
                              i



                                      3
                                               \S                      SJ
                        sy
 0                                    j..-™
             {          t


    vj                  O
             r...*                    i_^jj
                        IHSE-1


"'-
                        J—            H
 ..
             rn         r/1           M3
O yj ^                                S
«s: o                   =9 ^                                                       o



                                                                                   O
                                                                                   F